Citation Nr: 0808634	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 17 to 
October 12, 1962.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), that denied the veteran's claim of entitlement to 
nonservice-connected disability pension benefits on the 
ground that he had less than 90 days of active service.


FINDING OF FACT

The veteran served in the United States Navy from September 
17 to October 12, 1962, a period of less than 90 days; he was 
not discharged for a disability incurred in or aggravated by 
service and is not service-connected for a disability which 
would have justified a discharge from service.  


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Because 
the application of the law to the facts is dispositive of 
this appeal, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  

Under the relevant law, pension is payable to a veteran who 
served in the active military, naval, or air service for 
ninety (90) days or more during a period of war.  If the 
veteran served less than ninety (90) days, pension is payable 
if the veteran served during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

In the present case, the veteran contends that he served less 
than 90 days of active service because he was discharged due 
to a right leg injury incurred during a fall while on active 
duty.  

The veteran's service medical records are negative for any 
right leg injury incurred while on active duty.  They include 
a December 1962 Report of Board of Medical Survey (Report).  
According to the Report, the veteran revealed that prior to 
service he had been shot in the right lower leg by a 12 gauge 
shotgun from a distance of about 10 feet.  The Report 
provides a current diagnosis of foreign body, retained, right 
lower leg that prevented the veteran from meeting the minimum 
standard for enlistment or induction.  The veteran was unfit 
for further naval service by reason of physical disability 
that was not incurred in or aggravated by active service.  
The veteran did not desire to submit a statement in rebuttal.  

In a January 2005 statement, a private physician stated that 
the veteran injured himself when he fell during basic 
training in 1962.  She did not relate that this history was 
based on a review of the veteran's claims file.  Indeed it 
could not have been, as the service medical records are 
silent for such an injury.  The Board finds that this history 
is not accurate and thus the January 2005 statement does not 
constitute evidence that the veteran incurred a right leg 
injury while on active duty.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  

In sum, the record shows that the veteran's period of active 
service constituted less than ninety (90) days.  He was not 
discharged for a disability incurred in or aggravated by 
service, and is not service-connected for a disability which 
would have justified a discharge from service.  As a result, 
he does not have basic eligibility for VA pension benefits 
and his claim must be denied on that basis.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3.  In a case where, as here, the law 
is dispositive, the claim must be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


